ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of three counts of robbery in the first degree, § 569.020, RSMo 1986, and three counts of armed criminal action, § 571.015, RSMo 1986. The court found defendant to be a prior and persistent offender and sentenced him to the following prison terms: life for Count I, robbery; one hundred years for Count II, armed criminal action, to run consecutively with count one; life for Count III, robbery, to run concurrently with counts one and two; one hundred years for Count IV, armed criminal action, to run concurrently with counts one through three; life for Count V, robbery, to run concurrently with counts one through four; one hundred years for Count VI, armed criminal action, to run concurrently with counts one through five. Defendant also appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).